DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 7/27/2022. As directed by the amendment: claims 2, 4, and 7 have been amended, claims 1, 3, 8-9, 12-13, and 21 have been cancelled, claims 14-20 have been withdrawn, and no new claims have been added.  Thus, claims 2, 4-7, 10-11, and 14-20 are presently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
Claims 2 and 7 recite “selected from vitamin E, …agents” is recommended to be replaced with –selected from one of: vitamin E, …agents–.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 20050143696 A1) in view of Olsen et al. (US 20090312685 A1) and Dong et al. (US 20150238651 A1). 

Regarding Claim 2, Pedersen teaches an ostomy wafer 1 ('appliance', fig.1, ¶ 45) comprising: 
a backing layer 18 ('carrier sheet', fig.2, ¶ 47), a skin barrier 16 ('adhesive layer', fig.2, ¶ 53), and an inlet opening 16a ('stoma receiving aperture', fig.2, ¶ 62) for receiving a stoma ("stoma", ¶ 64), 


    PNG
    media_image1.png
    500
    535
    media_image1.png
    Greyscale

Zoomed-In Annotated Figure 2 of Skin Barrier 16 of Pedersen

wherein the skin barrier 16 is formed from a hydrocolloid adhesive ("it is preferable that the adhesive layer be formed of a soft, skin-friendly hydrocolloid-containing adhesive material", and “a material is commonly referred to as a skin barrier composition and typically comprises a continuous elastomeric adhesive phase having hydrocolloid particles dispersed throughout the continuous phase”, see ¶ 52), and includes a skin contact layer (portion of 16 that comprises the edge of the layer) and an inner layer (portion of 16 that comprises the thickness of the layer) (see Exemplary Annotated Figure of Skin Barrier 16),
wherein the skin contact layer 16 is attached to user's peristomal skin ("In use, the release sheet 17 is removed from the adhesive layer 16, and the proximal surface of the layer 16 is applied to the peristomal skin of a wearer", ¶ 67), and the ostomy wafer 1 is configured to support an ostomy pouch (2+3)("collecting ostomy pouches 2 and 3", fig.2, ¶ 67) as it fills up with stoma effluent ("stomal discharge", ¶ 49). 
Pedersen fails to teach at least one skin friendly ingredient is dispersed only in the skin contact layer, and wherein the at least one skin friendly ingredient is vitamin E. 
Pedersen and Olsen and Dong are commensurate art because they both disclose ostomy appliances that contain adhesive areas. Olsen specifically discloses an adhesive wafer for an ostomy faceplate, and teaches at least one skin friendly adhesive (¶ 42 of Olsen). Furthermore, Dong et al. teaches ‘the adhesive composition’ suitable for various medical device applications, particularly ostomy care applications to prevent leakage around the stoma which can lead to damage of healthy neighboring skin (¶ 2), the adhesive composition comprises shea butter with vitamin E (¶ 54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly adhesive, as taught by Olsen, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olsen), particularly the skin friendly adhesive including at least one skin friendly ingredient selected from vitamin E, as taught by Dong et al, for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.); and such that the at least one skin friendly ingredient as taught by Dong et al., is dispersed only in the skin contact layer of Pedersen, for the purpose of allowing the skin-friendly ingredient such as vitamin E to only come in contact with the skin in order to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olsen) and to prevent both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.)

Regarding Claim 4, Pedersen teaches that a thickness of the skin contact layer (portion of 16 that comprises the edge of the layer) is less than a thickness of the inner layer (portion of 16 that comprises the thickness of the layer) (see Zoomed-In Annotated Figure 2 of Skin Barrier 16). It would be obvious that the layer that is contacting the skin would be the area closest to the skin and the inner layer would be the area that does not come into contact with the skin. 

Regarding Claim 5, Pedersen teaches that the ostomy wafer 1 is attached to the ostomy pouch (2+3) for a one-piece ostomy pouch system (figs.1, 2).

Regarding Claim 6, Pedersen teaches that the ostomy wafer 1 includes a body-side coupling ring 19 ('face plate coupling ring', fig.2, ¶ 47) configured to engage a pouch-side coupling ring 12 ('pouch coupling ring', fig.2, ¶ 45) attached to the ostomy pouch (2+3) in a two-piece ostomy pouch system ("two-piece ostomy appliance", ¶ 99).

Regarding Claims 10 and 11, Pedersen teaches the at least one skin friendly ingredient ("a soft, skin friendly hydrocolloid-containing adhesive material", ¶ 52), but Pedersen fails to teach the at least one skin friendly ingredient is provided in a pattern including at least two concentric circles. Olsen teaches at least one skin friendly adhesive (¶ 42 of Olsen) provided in a pattern including at least two concentric circles (annotated fig.1b; "The adhesive zones (2, 3) are in the form of concentric circles, separated by the void volume (4)", ¶ 50). But Olsen fails to teach at least one skin-friendly ingredient. Dong et al. teaches ‘the adhesive composition’ suitable for various medical device applications, particularly ostomy care applications to prevent leakage around the stoma which can lead to damage of healthy neighboring skin (¶ 2), the adhesive composition comprises shea butter with vitamin E (¶ 54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to include the at least one skin friendly ingredient, as taught by Dong, for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.); and to have the at least one skin friendly ingredient provided in a pattern as taught by Olsen, for the purpose of providing a larger mobility of the inner adhesive zone around the stoma aperture, without focusing the stress to the whole of the wafer (¶ 41).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Pedersen and Dong. 


Regarding Claim 7, Olsen discloses a stoma ring (“coupling ring”, ¶ 28) comprising a first outer layer 2 (“central adhesive zone”, ¶ 42), a second outer layer 3 (“second peripheral zone”, ¶ 42) (annotated fig.1b), and an inner layer 3 (adhesive zone) arranged therebetween (annotated fig.1b), and wherein at least one skin friendly ingredient is dispersed only in the first and second outer layers (“The central adhesive zone may e.g. comprise putty-like…and the second peripheral zone may comprise any suitable skin-friendly adhesive”, ¶ 42). 
Olsen fails to disclose a stoma ring formed from a hydrocolloid adhesive.
Pedersen teaches a stoma ring 15/16 (including at least ‘face plate assembly 15’ having ‘adhesive layer 16’, fig.1, ¶ 46, in the form of a ring) formed from a hydrocolloid adhesive ("it is preferable that the adhesive layer be formed of a soft, skin friendly hydrocolloid-containing adhesive material...the dispersed hydrocolloids...enhance adhesive attachment to the skin", ¶ 52, 53), and least one skin friendly ingredient ("a soft, skin-friendly hydrocolloid-containing adhesive material", and “a material is commonly referred to as a skin barrier composition and typically comprises a continuous elastomeric adhesive phase”, see ¶ 52). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Olsen such that the stoma ring would be formed from a hydrocolloid adhesive, as taught by Pedersen, for the purpose of being capable of absorbing moisture and that has both wet and dry tack (¶ 52).
   Olsen teaches at least one skin friendly adhesive (¶ 42 of Olsen) but fails to teach at least one skin friendly ingredient is dispersed only in the first and second outer layers, and wherein the at least one skin friendly ingredient is vitamin E. 


    PNG
    media_image2.png
    638
    682
    media_image2.png
    Greyscale

Annotated Figure 1b from Olsen

Dong et al. teaches ‘the adhesive composition’ suitable for various medical device applications, particularly ostomy care applications to prevent leakage around the stoma which can lead to damage of healthy neighboring skin (¶ 2), wherein the adhesive composition comprises shea butter with vitamin E (¶ 54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Olsen to include at least one skin friendly ingredient selected from vitamin E, as taught by Dong et al., for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see [0037] of Dong et al.); and such that at least one skin friendly ingredient is dispersed only in the first and second outer layers, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olson); and, for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see [0037] of Dong)

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 2 and 7 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 6-8 of the Applicant’s remarks, the Applicant amended claims 2 and 7, and argued that claims 4-6 and 10-11 depend from claims 2 and 7 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 2 and 7 can be overcome in light of the combined previously mentioned prior art, Pedersen et al. (US 20050143696 A1), Olsen et al. (US 20090312685 A1), and Dong et al. (US 2015/0238651 A1). 

, as discussed above. Additionally, since claims 4-6 and 10-11 depend from claims 2 and 7, they are similarly rejected as claims 2 and 7.

On pages 6-8 of the Applicant’s remarks, the Applicant argues that for claim 2, None of the cited references alone or combined teaches skin friendly ingredients provided only in a skin contact layer of a skin barrier formed from a hydrocolloid adhesive. 
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 2 under 35 U.S.C 103 as discussed above that Pedersen teaches the skin friendly ingredient (a skin friendly product such as aloe vera", ¶ 64) and Dong teaches ‘the adhesive composition’ suitable for various medical device applications, particularly ostomy care applications to prevent leakage around the stoma which can lead to damage of healthy neighboring skin (¶ 2), the adhesive composition comprises shea butter with vitamin E (¶ 54). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly ingredient be vitamin E as taught by reference in Dong, for the purpose of preventing both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.); and such that the at least one skin friendly ingredient as taught by Dong, is dispersed only in the skin contact layer of Pedersen, for the purpose allowing the skin-friendly ingredient such as vitamin E to only come in contact with the skin in order to prevent stress, discomfort, and trauma to the skin (¶ 2 of Olsen) and to prevent both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.).

On pages 6-8 of the Applicant’s remarks, the Applicant argues that for claim 2, As noted by the Examiner, Pedersen discloses a ring 50 treated with a skin friendly product. However, a ring 50 is NOT a skin barrier formed from a hydrocolloid adhesive, which is configured to be attached to user's peristomal skin to support an ostomy pouch as it fills up with stoma effluent. Rather, the ring 50 is a prefilter structure for minimizing stoma effluent from reaching an ostomy filter 37 while allowing flatus gases to pass through.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 2 under 35 U.S.C 103 as discussed above that Pedersen teaches a stoma ring 15/16 (including at least ‘face plate assembly 15’ having ‘an adhesive layer 16’, fig.1, ¶ 46, in the form of a ring which comprises 16) formed from a hydrocolloid adhesive ("it is preferable that the adhesive layer be formed of a soft, skin friendly hydrocolloid-containing adhesive material...the dispersed hydrocolloids...enhance adhesive attachment to the skin", ¶ 52, 53), which is configured to be attached to user's peristomal skin to support an ostomy pouch 2/3 (see fig. 2 of Pederson).

On pages 6-8 of the Applicant’s remarks, the Applicant argues that for claim 2, Pedersen discloses a skin friendly product, such as aloe vera, provided on a surface of a prefilter ring 50 formed from a foam or nonwoven. However, the prefilter ring 50 is NOT formed from a hydrocolloid adhesive, and it is NOT configured to be attached to user's peristomal skin to support an ostomy pouch. Further, Pedersen does NOT disclose or suggest that skin friendly ingredients can be provided only in a skin contact layer of a hydrocolloid adhesive skin barrier. Pedersen does not provide any reason to motivate one of ordinary skill in the art to modify the ostomy wafer of Bach or Pedersen to include at least one skin friendly ingredient only in a skin contact layer of a skin barrier formed from a hydrocolloid adhesive.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 2 under 35 U.S.C 103 as discussed above that Pedersen already teaches a stoma ring 15/16 (‘face plate assembly’, fig.1, ¶ 46, in the form of a ring which comprises 16) formed from a hydrocolloid adhesive ("it is preferable that the adhesive layer be formed of a soft, skin friendly hydrocolloid-containing adhesive material...the dispersed hydrocolloids...enhance adhesive attachment to the skin", ¶ 52, 53). Additionally, Olsen is cited to specifically teach at least one skin friendly ingredient, and Dong is cited to teach specifically wherein the at least one skin friendly ingredient is vitamin E. NOTE: “skin friendly ingredient” suggests strongly that such ingredient would be in close contact with the skin and thus would be obviously provided in any layer that contacts the skin (skin contact layer as claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly adhesive as taught by Olsen, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2); and such that the at least one skin friendly ingredient selected from vitamin E as taught by Dong, is dispersed only in the skin contact layer of Pedersen, for the purpose of allowing the skin-friendly ingredient such as vitamin E to only come in contact with the skin and to prevent stress, discomfort, and trauma to the skin (¶ 2) and to prevent both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.).
On pages 6-8 of the Applicant’s remarks, the Applicant argues that for claim 2, Neither Olsen nor Doyle discloses or suggests providing skin friendly ingredients only in a skin contact layer of a skin barrier formed from hydrocolloid adhesive.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 2 under 35 U.S.C 103 as discussed above that Pederson already teaches a skin barrier formed from hydrocolloid adhesive. Olsen teaches at least one skin friendly adhesive, and Dong teaches wherein the at least one skin friendly ingredient is selected from vitamin E 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen to have the at least one skin friendly adhesive as taught by Olsen, for the purpose of preventing inflammation of the skin in contact with the stoma, and to prevent stress, discomfort, and trauma to the skin (¶ 2); and such that the at least one skin friendly ingredient selected from vitamin E as taught by Dong, is dispersed only in the skin contact layer of Pedersen, for the purpose of allowing the skin-friendly ingredient such as vitamin E to only come in contact with the skin and to prevent stress, discomfort, and trauma to the skin (¶ 2) and to prevent both skin diseases to happen and the ostomy paste to break down (see ¶ 37 of Dong et al.).
.

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 7, Pedersen does NOT disclose at least one skin friendly ingredient dispersed only in the outer layers of a stoma ring formed from a hydrocolloid adhesive and/or a silicone adhesive.
However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as discussed above the combined references disclose at least one skin friendly ingredient (as taught by Olsen and Dong) dispersed only in the outer layers (as taught by Olsen) of a stoma ring formed from a hydrocolloid adhesive (as taught by Pederson)
It is noted that “skin friendly ingredient” suggests strongly that such ingredient would be in close contact with the skin and thus would be obviously provided in any layer that contacts the skin (skin contact layer as claimed).


On page 8 of the Applicant’s remarks, the Applicant argues that for claim 7, Pedersen, alone or combined with Olsen, does not teach that the at least one skin friendly ingredient, which is provided only in the outer layers of a stoma ring formed from a hydrocolloid and/or a silicone adhesive, is selected from vitamin E, ceramide, cholesterol, fatty acids, micro-pockets of pH buffers, and anti-wrinkle agents.
However, the Examiner respectfully disagrees. Newly added reference Dong et al. teaches wherein the at least one skin friendly ingredient is selected from vitamin E (¶ 54).  It is noted that “skin friendly ingredient” suggests strongly that such ingredient would be in close contact with the skin and thus would be obviously provided in any layer that contacts the skin (skin contact layer as claimed).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785